Citation Nr: 1420999	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The alleged Veteran has unverified service with the United States Armed Forces in the Republic of the Philippines during World War II.  He died in October 2008.  The appellant is his widow.  


This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The alleged Veteran died in October 2008, prior to the passage of the American Recovery and Reinvestment Act of 2009. 

2.  The alleged Veteran did not have a claim for a one-time FVEC payment pending at the time of his death. 


CONCLUSION OF LAW

The criteria for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met. 38 U.S.C.A. § 5101(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the present claim, the VCAA is not applicable.  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Nonetheless, the appellant was informed of the necessary requirements for substantiating her claim in VA correspondence in February 2010.

Legal Criteria

Under the American Recovery and Reinvestment Act, a one-time benefit was provided for certain Philippine Veterans to be paid from the Filipino Veterans Equity Compensation (FVEC) Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service. 38 C.F.R. § 3.203; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Analysis

In the present case, the appellant does not contend that she, herself, had qualifying service with United States Armed Forces in the Far East during World War II.  Rather, she contends that her husband had such service and that she is entitled to benefits as his widow.  The record includes a Certificate of Death showing that her husband, the alleged Veteran, died in October 2008.  The American Recovery and Reinvestment Act of 2009 was signed into law on February 17, 2009; the deadline to apply for FVEC benefits was February 16, 2010. 

In January 2010, the appellant filed a claim for FVEC benefits.  The appellant has not disputed the date of the alleged Veteran's death in this case.  Because the alleged Veteran died prior to the passage of the American Recovery and Reinvestment Act of 2009, he could not have had an application pursuant to that legislation pending at the time of his death; thus, the appellant is not eligible for benefits as a surviving spouse. 

As the appellant is not entitled to benefits because the alleged Veteran died prior to enactment of the pertinent legislation, the Board need not consider whether the alleged Veteran had requisite service.  Nevertheless, the Board notes that a 1998 VA Form 21-3101 (Request for Information) reflects that the U.S. Army Reserve Personnel Center determined that the Veteran has "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

The Board notes that the appellant has submitted a copy of February 2002 VA correspondence to an individual, M.C., who is neither the appellant nor the alleged Veteran.  She also submitted a copy of a U.S. Treasury check for $9,000 payable to that individual, as a legal custodian for R.C., under the FVEC fund.  Essentially, the appellant appears to contend that because M.C. was allowed to file a claim on behalf of R.C., she should be allowed to file a claim on behalf of her deceased husband.  The present claim is decided based on the evidence of record as it pertains to the appellant and the alleged Veteran, and not based on other veterans and their situations.  Merely because another individual received FVEC benefits in 2009, on behalf of a veteran, does not change the basic facts in the appellant's claim; her husband, the alleged Veteran at issue, died before enactment of the pertinent law.  

The appellant also contends that she is entitled to payment because her claim was filed in January 2010, prior to the February 16, 2010 deadline to apply for payment from the FVEC fund.  The Board agrees that the appellant's application was filed prior to the February 16, 2010 deadline; however, this does not dismiss the requirement that the alleged Veteran must have had a claim pending at the time of his death, which he did not.  Payment may only be made to a surviving spouse if an eligible person filed a claim for benefits under the Act prior to his death.  The American Recovery and Reinvestment Act does not permit payment from the FVEC fund by surviving spouses in other circumstances; spouses are not included in the definition of eligible persons.  

The appellant also contends that as a matter of equity she is entitled to compensation from the FVEC fund.  The Board is without authority to grant eligibility to benefits simply because the appellant might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Accordingly, because the alleged Veteran was deceased at the time that the American Recovery and Reinvestment Act was enacted and, therefore, could not have filed a proper claim for a one-time payments from the FVEC fund, the appellant cannot collect benefits as a surviving spouse and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


